      Case 19-00965           Doc 49         Filed 09/09/19 Entered 09/09/19 15:35:01         Desc Main
                                               Document     Page 1 of 6
                              UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION


  IN RE:                                                       Case No.: 19-00965
                                                               Chapter: 13
            John P. March                                      Hearing Date: 9/20/19


                                                   Debtor(s)   Judge A. Benjamin Goldgar


                                                NOTICE OF MOTION

TO:    Glenn B Stearns, Chapter 13 Trustee, 801 Warrenville Road Suite 650, Lisle, IL 60532 by electronic
       notice through ECF
       John P. March, Debtor(s), 364 Minuet Circle, Volo, IL 60073
       David M Siegel, Attorney for Debtor(s), 790 Chaddick Drive, Wheeling, IL 60090 by electronic notice
       through ECF



           PLEASE TAKE NOTICE that on 9/20/19, at 9:30AM, or as soon thereafter as counsel may be
  heard, I shall appear before the Honorable Judge A. Benjamin Goldgar, Bankruptcy Judge, in the
  courtroom usually occupied by him/her at the Park City Branch Court, Courtroom B, 301 Greenleaf
  Avenue, Park City, Illinois 60085-5725 or before any other Bankruptcy Judge who may be sitting in
  his/her place and stead, and shall then and there present this Motion of the undersigned, a copy of which
  is attached hereto and herewith served upon you, and shall pray for the entry of an Order in compliance
  therewith, at which time you may appear if you so desire.

                                                 PROOF OF SERVICE

           The undersigned, an attorney, hereby certifies that I have served a copy of this Notice along with
  the attached Motion upon the parties listed above, as to the Trustee and Debtor's attorney via electronic
  notice on September 9, 2019 and as to the debtor by causing same to be mailed in a properly addressed
  envelope, postage prepaid, from 7140 Monroe Street, Willowbrook, IL 60527 before the hour of 5:00 PM
  on September 9, 2019.

                                                                      /s/ Peter Bastianen
                                                                        Attorney for Movant

  Berton J. Maley ARDC#6209399
  Rachael A. Stokas ARDC#6276349
  Peter C. Bastianen ARDC#6244346
  Joel P. Fonferko ARDC#6276490
  Brenda Ann Likavec ARDC#6330036
  Karl V. Meyer ARDC#6220397
  Grant W. Simmons ARDC#6330446
  Codilis & Associates, P.C.
  15W030 North Frontage Road, Suite 100
  Burr Ridge, IL 60527
  (630) 794-5300
  C&A FILE (14-17-18228)

  NOTE: This law firm is a debt collector.
  Case 19-00965             Doc 49         Filed 09/09/19 Entered 09/09/19 15:35:01      Desc Main
                                             Document     Page 2 of 6


                                           CERTIFICATE OF SERVICE


       The undersigned, an attorney, hereby certifies that I have served a copy of this Notice
along with the attached Motion upon the parties listed below, as to the Trustee and Debtor's
attorney via electronic notice on September 9, 2019 and as to the debtor by causing same to be
mailed in a properly addressed envelope, postage prepaid, from 7140 Monroe Street,
Willowbrook, IL 60527 before the hour of 5:00 PM on September 9, 2019.
  Glenn B Stearns, Chapter 13 Trustee, 801 Warrenville Road Suite 650, Lisle, IL 60532 by electronic notice
  through ECF
  John P. March, Debtor(s), 364 Minuet Circle, Volo, IL 60073
  David M Siegel, Attorney for Debtor(s), 790 Chaddick Drive, Wheeling, IL 60090 by electronic notice
  through ECF


                                                                 /s/ Peter Bastianen
                                                                   Attorney for Movant

Berton J. Maley ARDC#6209399
Rachael A. Stokas ARDC#6276349
Peter C. Bastianen ARDC#6244346
Joel P. Fonferko ARDC#6276490
Brenda Ann Likavec ARDC#6330036
Karl V. Meyer ARDC#6220397
Grant W. Simmons ARDC#6330446
Codilis & Associates, P.C.
15W030 North Frontage Road, Suite 100
Burr Ridge, IL 60527
(630) 794-5300
C&A FILE (14-17-18228)

NOTE: This law firm is a debt collector.
  Case 19-00965       Doc 49    Filed 09/09/19 Entered 09/09/19 15:35:01            Desc Main
                                  Document     Page 3 of 6


                    UNITED STATES BANKRUPTCY COURT
            NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION
IN RE:                                Case No.: 19-00965
                                      Chapter: 13
      John P. March                   Hearing Date: 9/20/19


                                       Debtor(s)    Judge A. Benjamin Goldgar


MOTION FOR RELIEF FROM THE AUTOMATIC STAY OR IN THE ALTERNATIVE
     TO DISMISS THE CASE FOR FAILURE TO MAKE PLAN PAYMENTS



       NOW COMES PennyMac Loan Services, LLC, (hereinafter "Movant"), by and through
its attorneys, Codilis & Associates, P.C., and moves this Honorable Court pursuant to 11 U.S.C.
§362(d) for an Order granting Movant relief from the automatic stay or alternatively, for entry of
an order dismissing the case pursuant to 11 U.S.C. §1307, and in support thereof states as
follows:


       1.      This Court has jurisdiction pursuant to 28 U.S.C. §1334 and Internal Operating
Procedure 15(a) of the United States District Court for the Northern District of Illinois, Eastern
Division;


       2.      The Debtor is indebted to Movant for which the Movant claims a valid security
interest in the property commonly known as 364 Minuet Circle, Volo, IL 60073;


       3.      Enforcement of this security interest has been stayed automatically by operation
of 11 U.S.C. §362 of the Bankruptcy Code upon Debtor filing of this petition on 1/14/19;


       4.      The Chapter 13 plan herein provides for the cure of the default of said mortgage
and maintenance of current payments during the pendency of the proceeding;
  Case 19-00965         Doc 49   Filed 09/09/19 Entered 09/09/19 15:35:01           Desc Main
                                   Document     Page 4 of 6


       5.      Pursuant to the plan, Debtor(s) is/are to disburse the current monthly mortgage
payments directly to Movant beginning with the first payment due after the filing of the Chapter
13 Bankruptcy (subject to periodic adjustment due to change in escrow);


       6.      Movant is entitled to relief from the automatic stay under 11 U.S.C. Section
362(d) for the following reasons:


                  a)     As of 08/27/2019, the Debtor(s) is/are past due for the 4/1/19 payment,
                         and all amounts coming due since that date. Any payments received
                         after this date may not be reflected in this default;


                  b)     As of 08/27/2019, the total post-petition default through and including
                         8/1/19, is $11,391.38, which includes a suspense credit of $1,751.32.
                         Any payments received after this date may not be reflected in this
                         default. This amount includes post-petition attorney fees in the amount
                         of $1,031.00;


                  c)     On 09/01/2019, the default will increase to $13,813.72 and will continue
                         to increase as additional amounts become due;


       7.      Said failure to make post-petition mortgage payments is sufficient grounds for
relief from the automatic stay for cause pursuant to 11 U.S.C. Section 362(d)(1);


       8.      That sufficient grounds exist to dismiss this proceeding under 11 U.S.C. §1307 as:


                   a)    debtor’s failure to timely pay post-petition mortgage payments as
                         required under the plan and 11 U.S.C. §1322(b)(2) and (b)(5) constitutes
                         an unreasonable delay that is prejudicial to moving creditor and the case
                         should be dismissed under §1307(c)(1);
 Case 19-00965         Doc 49     Filed 09/09/19 Entered 09/09/19 15:35:01         Desc Main
                                    Document     Page 5 of 6


                  b)     debtor’s failure to timely pay post-petition mortgage payments as
                         required under the plan and 11 U.S.C. §1322(b)(2) and (b)(5) constitutes
                         “cause” and the case should be dismissed under the general provisions of
                         11 U.S.C. §1307;


                  c)     the default in post-petition mortgage payments constitutes a material
                         default under paragraph C of the Chapter 13 plan and case should be
                         dismissed under §1307(c)(6);


      9.     This Court has authority to order that Rule 4001(a)(3) is not applicable to the
      order entered in granting this motion, and Movant requests this Court so order;


      10.     Movant has incurred attorney fees and/or costs in connection with this
bankruptcy proceeding:
                 $850.00        for Preparation of Notice and Motion for Relief from the
                 Automatic Stay, and prosecution of same
                 $181.00        for Court filing fee
  Case 19-00965             Doc 49         Filed 09/09/19 Entered 09/09/19 15:35:01        Desc Main
                                             Document     Page 6 of 6


         WHEREFORE, PennyMac Loan Services, LLC prays this Court enter an Order
pursuant to 11 U.S.C. Section 362(d) modifying the automatic stay as to Movant, or
alternatively, for entry of an order dismissing the case pursuant to 11 U.S.C. §1307, allowing the
fees and costs described herein to be added to the indebtedness pursuant to the terms of the note
and mortgage, and for such other and further relief as this Court may deem just and proper.
         Dated this September 9, 2019.
                                                              Respectfully Submitted,

                                                              Codilis & Associates, P.C.


                                                              By: /s/ Peter Bastianen

                                                              Berton J. Maley ARDC#6209399
                                                              Rachael A. Stokas ARDC#6276349
                                                              Peter C. Bastianen ARDC#6244346
                                                              Joel P. Fonferko ARDC#6276490
                                                              Brenda Ann Likavec ARDC#6330036
                                                              Karl V. Meyer ARDC#6220397
                                                              Grant W. Simmons ARDC#6330446
                                                              Codilis & Associates, P.C.
                                                              15W030 North Frontage Road, Suite 100
                                                              Burr Ridge, IL 60527
                                                              (630) 794-5300
                                                              C&A FILE (14-17-18228)

NOTE: This law firm is a debt collector.
